Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                    March 30, 2016

The Court of Appeals hereby passes the following order:

A16A0026. ROY L. SMITH v. MARTY ALLEN, WARDEN, CHATHAM
    COUNTY JAIL.

      Inmate Roy L. Smith filed a civil action in the Superior Court of Chatham
County. The trial court entered its “Order Transferring Habeas Action to Lowndes
County and Substituting Warden Marty Allen as Respondent,” and Smith filed a
notice of appeal therefrom. Upon the docketing of the case in this Court, we
transferred the matter to the Supreme Court, which returned the case on the grounds
that it lacked jurisdiction because Smith was not seeking habeas corpus relief. We
too, however, lack jurisdiction.1
      “[A]n interlocutory transfer order may be converted into a final appealable
order only if it falls under OCGA § 5-6-34 (a) (1), . . . that is to say, where the case
is no longer pending in the court below.” In the Interest of W. L., ___ Ga. App. ___
(Case No. A15A2247, decided February 2, 2016). Transfer orders generally are not
appealable orders because a case transferred from one trial court to another trial court
is still “pending in the court below.” Id. Therefore, to appeal the transfer order,
Smith was required to comply with the interlocutory appeal procedures of OCGA §


      1
        The Supreme Court expressly concluded that Smith’s action was a civil tort
action seeking damages for false imprisonment. Thus, jurisdiction over this matter
is proper in Chatham County Superior Court, rather than Lowndes County Superior
Court. The Georgia Constitution provides that “[a]ny court shall transfer to the
appropriate court in the state any civil case in which it determines that jurisdiction or
venue lies elsewhere.” Ga. Const. of 1983, Art. VI, Sec. I, Par. VIII; Bosma v.
Gunter, 258 Ga. 664, 665 (373 SE2d 368) (1988).
5-6-34 (b), which include obtaining a certificate of immediate review from the trial
court. Because he failed to do so, this appeal is DISMISSED.

                                      Court of Appeals of the State of Georgia
                                                                           03/30/2016
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.